DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s amendments and remarks filed 04/15/2022 have been acknowledged.
The declaration under 37 CFR 1.132 filed 04/15/2022 is sufficient to overcome the rejection of claims 1 and 3-10 under 35 U.S.C. 103 based upon the arguments presented for each reference used therein. The examiner respectfully refers the applicant to the Response to Arguments section below with respect to the arguments presented in the declaration.
Response to Arguments
Applicant’s arguments, see Remarks page 6-11, filed 04/15/2022, with respect to the rejection of claims 1, 3-10 under 35 U.S.C. 101 have been fully considered and are persuasive. The examiner acknowledges that the amendment to claim 1 to positively recite structural elements and devices that are employed to carry out the recited method precludes the method from being practically performed within the mind. Additionally, the examiner acknowledges that the method of claim 1 and the device of claim 9, as amended, integrate the judicial exception into a practical application because they recite “provide(ing) a measurement of steatosis present in the organ based on the coefficient of absorption determined at each one of said different frequencies”. Therefore, the rejection of claims 1, 3-10 under 35 U.S.C. 101 in the non-final rejection of 11/15/2021 has been withdrawn.
Applicant’s arguments, see Remarks page 11, filed 04/15/2022, with respect to the rejection of claims 1 and 8 under 35 U.S.C. 112(b) have been fully considered and are persuasive given the applicant’s amendments to the claims. Therefore, the rejections of claim 1 and 8 under 35 U.S.C. 112(b) in the non-final rejection of 11/15/2021 have been withdrawn.
Applicant’s arguments, see Remarks page 11-23, filed 04/15/2022, with respect to the rejection of claims 1, 3-10 under 35 U.S.C. 103 have been fully considered and are persuasive. 
Regarding the reference Sandrin ‘983, the applicant argues that while the reference is directed to a method for measuring viscoelastic propertied of biological tissue corresponding to the tissue the operator wishes to measure, this reference does not disclose, teach or suggest, inter alia, the specific ultrasound sequence recited in claim 1, namely: “the plurality of ultrasound shots emitted by the ultrasound transducer is formed by at least one group of ultrasound shots”; “said at least one group of ultrasound shots emitted by the ultrasound transducer is formed by the repetition at a rate (Pulse Repetition Frequency) PRF2 of Mk sets of ultrasound shots, where Mk is greater than or equal to 2”; “each of said Mk sets consists of N ultrasound shots emitted by the ultrasound transducer, where N is greater than or equal to 2, and wherein PRF1 is the rate of emission of the N shots, wherein PRF1 is greater than PRF2”; “the N ultrasound shots emitted by the ultrasound transducer are distributed over P frequencies, wherein P is between 2 and N, and wherein at least two ultrasound shots emitted by the ultrasound transducer belonging to at least on Mk set have different frequencies”. The examiner recognizes that Sandrin ‘983 is not concerned with improving the measurement of steatosis, in particular, in obese patients. Furthermore, the examiner acknowledges that Sandrin ’983 does not provide “measurement of steatosis present in the organ based on the coefficient of absorption determined at each one of said different frequencies” as recited in amended claim 1. Rather, Sandrin ‘983 emits ultrasound pulses as a single frequency (see [0075]) and therefore cannot determine a coefficient of absorption of the tissue at different frequencies. Furthermore, the examiner acknowledges that Sandrin ‘983 makes use of a frequency shift method (i.e. shifting the central frequency (see [0111]) to determine ultrasonic attenuation, instead of emitting ultrasound at multiple frequencies which is required by amended claim 1 to measure the steatosis.
Regarding the reference Sandrin ‘338, the applicant argues that a low frequency vibrator is used to generate low frequency shear waves with different central frequencies and these shear waves with different central frequencies are tracked with ultrasound. The examiner acknowledges that these low frequency shear waves (i.e. at frequencies 50 Hz, 75 Hz and 100 Hz, respectively, are not of ultrasonic frequency. Furthermore, the examiner acknowledges that the ultrasonic transducer of Sandrin ‘338 generates the same type of ultrasonic waves to track the propagation of the low frequency shear waves with different central frequencies and thus, the ultrasonic waves generated by the ultrasound transducer all have the same frequency. Therefore, the examiner acknowledges that Sandrin ‘338 describes varying the central frequency of the shear wave (i.e. the low frequency shear wave), as opposed to varying the frequency of the ultrasound waves. Therefore, the examiner acknowledges that Sandrin ‘338 does not teach emitting an ultrasound sequence in which ultrasound waves are emitted at different frequencies. Furthermore, the examiner acknowledges that Sandrin ‘338 does not teach “determining, by the computer, a coefficient of absorption of the tissue at said different frequencies so that a value of the coefficient of absorption is determined at each one of said different frequencies and providing a measurement of steatosis present in the organ based on the coefficient of absorption determined at each one of said different frequencies” as recited in the amended claim 1.
Regarding the reference Rosenzweig, the applicant argues that ARFI (Acoustic Radiation Force Impulse) imaging is a completely different imaging technique which involves a laterally moving shear wave (as opposed to a longitudinally moving shear wave as in the VCTE technology of Sandrin ‘983 and Sandrin ‘338) that is tracked outside the region of interest using tracking pulses. Furthermore, the disclosure of Rosenzweig reduces noise by generating separate sequences of tracking pulses at different frequencies and then averaging the measured displacements at the different frequencies obtained with different images. Therefore, Rosenzweig utilizes ultrasound waves with different frequencies. However, the examiner acknowledges that the varying of the frequencies of the ultrasonic tracking pulses is carried out solely for the purpose of averaging the measured displacements at the different frequencies obtained with different images and in connection with the laterally moving shear waves. Therefore, Rosenzweig describes varying the frequencies of the ultrasonic tracking pulses to solve a specific problem that is solely related to ARFI (i.e. the tissue displacement associated with generating laterally moving shear waves at the region of interest, a problem which does not exist within the VCTE technology of Sandrin ‘338 and Sandrin ‘983. Thus, the examiner acknowledges that it would not make sense to vary the frequency of the ultrasonic tracking pulses of Sandrin ‘338 and Sandrin ‘983 in view of Rosenzweig. Furthermore, the examiner acknowledges that Rosenzweig does not teach that the “measured viscoelastic parameter is an ultrasound attenuation parameter, and wherein the method further comprises determining a coefficient of absorption of the tissue at said different frequencies so that a value of the coefficient of absorption is determined at each one of said different frequencies” or “determining, by the computer, a coefficient of absorption of the tissue at said different frequencies so that a value of the coefficient of absorption is determined at each one of said different frequencies and providing a measurement of steatosis present in the organ based on the coefficient of absorption determined at each one of said different frequencies” as recited in the amended claim 1. 
Regarding the reference Labyed, the applicant argues that, like Rosenzweig, this reference is directed to ARFI technology and that the reference is silent to the specific ultrasound sequence recited in claim 1, namely: “the plurality of ultrasound shots emitted by the ultrasound transducer is formed by at least one group of ultrasound shots”; “said at least one group of ultrasound shots emitted by the ultrasound transducer is formed by the repetition at a rate (Pulse Repetition Frequency) PRF2 of Mk sets of ultrasound shots, where Mk is greater than or equal to 2”; “each of said Mk sets consists of N ultrasound shots emitted by the ultrasound transducer, where N is greater than or equal to 2, and wherein PRF1 is the rate of emission of the N shots, wherein PRF1 is greater than PRF2”; “the N ultrasound shots emitted by the ultrasound transducer are distributed over P frequencies, wherein P is between 2 and N, and wherein at least two ultrasound shots emitted by the ultrasound transducer belonging to at least on Mk set have different frequencies”. The examiner agrees with the applicant with respect to Labyed not teaching these elements of the claim. Furthermore, the examiner acknowledges that Labyed does not teach that the calculation of the absorption coefficient of the tissue is determined at a plurality of different frequencies, much less at the specific frequencies of the recited sequence of claim 1. Instead, Labyed describes the absorption coefficient being estimated from the intercept of a fit line that first determined the log ratio (see [0060]-[0061]).
The examiner acknowledges that it would not be obvious to one of ordinary skill in the art to conflate the features of the VCTE technology disclosed in Sandrin ‘338 and Sandrin ‘983 with the ARFI technology disclosed in Rosenzweig and Labyed because doing so would create an invention that not of the references disclose, teach of suggest. The examiner acknowledges that both Sandrin ‘338 and Sandrin ‘983 rely upon a tracking ultrasound pulse that is emitted at a single frequency to track longitudinally moving shear waves that are generated at the skin of the patient and that propagate toward a region of interest. Furthermore, the examiner acknowledges that Rosenzweig utilized ultrasonic tracking pulses with different frequencies to track laterally moving shear waves that directly originates at the region of interest and that is associated with very small tissue displacements and that the use of the tracking pulses with different frequencies in Rosenzweig is done to solve a problem that does not exist in Sandrin ‘338 and Sandrin ‘983 because no laterally moving shear wave associated with very small tissue displacements exist in the VCTE technology disclosed in both Sandrin references.
Therefore, the rejection of claims 1, and 3-10 in the non-final rejection of 11/15/2021 have been withdrawn.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is the amendments to claims 1 and 9 to include “provide(ing) a measurement of steatosis present in the organ based on the coefficient of absorption determined at each one of said different frequencies”. The examiner acknowledges that the prior art references both alone and in combination, do not teach this limitation, nor the limitations “the plurality of ultrasound shots emitted by the ultrasound transducer is formed by at least one group of ultrasound shots”; “said at least one group of ultrasound shots emitted by the ultrasound transducer is formed by the repetition at a rate (Pulse Repetition Frequency) PRF2 of Mk sets of ultrasound shots, where Mk is greater than or equal to 2”; “each of said Mk sets consists of N ultrasound shots emitted by the ultrasound transducer, where N is greater than or equal to 2, and wherein PRF1 is the rate of emission of the N shots, wherein PRF1 is greater than PRF2”; “the N ultrasound shots emitted by the ultrasound transducer are distributed over P frequencies, wherein P is between 2 and N, and wherein at least two ultrasound shots emitted by the ultrasound transducer belonging to at least on Mk set have different frequencies”. Furthermore, an updated search was conducted in which no prior art references were found to teach the limitations listed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793